Opinion issued March 14, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-00830-CV
                             ———————————
                     STACY OPHELIA MCGEE, Appellant
                                           V.
                      RUBEN NATHAN GARCIA, Appellee



                 On Appeal from the County Court at Law No. 1
                           Galveston County, Texas
                      Trial Court Case No. 16-FD-2549


                           MEMORANDUM OPINION

      Appellant, Stacy Ophelia McGee, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2